IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TANYA J. MCCLOSKEY, ACTING                      :   No. 587 MAL 2019
CONSUMER ADVOCATE,                              :
                                                :
                    Respondent                  :   Petition for Allowance of Appeal
                                                :   from the Order of the
                                                :   Commonwealth Court
             v.                                 :
                                                :
                                                :
PENNSYLVANIA PUBLIC UTILITY                     :
COMMISSION,                                     :
                                                :
                    Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Does the manner in which the Commonwealth Court ignored and omitted
            relevant portions of the statutory definition of “rate,” set forth in Section 102
            of the Public Utility Code, conflict with the holding of the Pennsylvania
            Supreme Court that states: if the General Assembly defines words that are
            used in a statute, those definitions are binding?

      (2)   Did the Commonwealth Court depart from accepted judicial practices and
            commit an error of law by not abiding by the rules of statutory construction
            when it determined that Section 1301.1 of the Public Utility Code, which is
            a general utility ratemaking statutory provision that eliminated the
            consolidated tax adjustment from the income tax adjustment computation
            methodology that is to be used when setting utility base rates, has
            superseded or repealed Section 1357 of the Public Utility Code, which is a
            special utility ratemaking statutory provision that explicitly outlines the
            computation method for calculating the rates for distributed system
            improvement charge mechanisms?
      (3)   Did the Commonwealth Court nullify the General Assembly’s purpose and
            intent for enacting alternate ratemaking mechanisms that allow for a simpler
            and more streamlined ratemaking approach so that jurisdictional public
            utilities can adjust their rates to recover specific and discrete kinds of costs
            outside the general rate case?

      (4)   Did the Commonwealth Court abuse its discretion by not giving deference
            to the Pennsylvania Public Utility Commission’s interpretation of utility law
            and expertise regarding utility ratemaking and holding that the statutory
            language of subsection 1301.1(a) of the Public Utility Code was
            unambiguous and that it was not legally permissible and reasonable to
            consider matters other than the statutory language in ascertaining the
            General Assembly’s intent for enacting the statutory provision?

The Prothonotary is DIRECTED to consolidate this matter with the appeals at 585 MAL
2019 and 586 MAL 2019 for oral argument and disposition.




               [587 MAL 2019, 585 MAL 2019 and 586 MAL 2019] - 2